Order entered December 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01085-CV

                  MOMENTIS U.S. CORPORATION, ET AL, Appellants

                                               V.

                      PERISSOS HOLDINGS, INC. ET AL, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-03025-M

                                           ORDER
       We GRANT appellants’ December 17, 2013 unopposed motion for extension of time to

file brief and ORDER the brief filed no later than January 21, 2014. Appellants are cautioned

that no further extensions will be granted absent exigent circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE